Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment the claims filed after non-final office action on October 26, 2021 is acknowledged.  Claims 21-22 were newly added and claims 1, 3, 5, 7, 12 and 14 were amended.  Claims 1-22 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 9-11 and 16-20 are withdrawn as being drawn to non-elected inventions.  Claims 1-8, 12-15 and 21-22 are examined on the merits of this office action.

Withdrawn Objections/Rejections
The objections to claims 1 and 3 are withdrawn in view of amendment of the claims filed October 26, 2021. 

The rejection of claims 3, 5, 7, 12 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed October 26, 2021.
 
The rejection of Claims 1-8, 12-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/470,707(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘707 application claims an identical mixture of arthrofactins is withdrawn in view of abandonment of co-pending AN 16/470707.  *Please note that a new Double patenting rejection is presented below due to the filing of AN17/506994 (10/21/2021) following the previous office action dated 4/27/2021.
Maintained/Revised Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 12-15 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claim(s) Claims 1-8, 12-15 and 21 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 recites “A cosmetic composition comprising a mixture of arthrofactins comprising arthrofactin A (formula I) and at least one derivative of Arthrofactin A said derivative defined in formula II. Claim 1 further claims a physiologically acceptable carrier.  Claims 2-8 and 12-15 encompass a mixture of arthrofactin A, B and C.  Claim 21 claims addition agents including a preservative.

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see MPEP 2106.03)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see 2106.04)?
Yes, the claims are directed to a natural phenomenon, a mixture of naturally occurring bacterial cyclolipopeptides.  The prior art (Lange et al. ChemBioChem 13:2671-2675, published 2012, hereafter referred to as Lange, cited in Applicant’s IDS) recognizes that Pseudomonas sp. MIS38 strain produces 
Accordingly, the pending claims are directed to a naturally occurring products.  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? (see MPEP 2106.04 (d)) NO. This judicial exception is not integrated into a practical application because it does not provide a treatment that affirmatively recites an action that effects a particular treatment for a disease or medical condition.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see MPEP 2106.05))? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception.   Claim 1 claims “A cosmetic composition” comprising said naturally occurring peptides, a physiologically acceptable medium and claim 8 claims “in the form of a care composition”.  Given the broadest reasonable interpretation, this can be water which is naturally occurring and would not functionally or structurally alter the peptide as it is found in nature.  Furthermore, new claim 21 claims an additional compound including wherein the compound can be a preservative or stabilizer.  In nature, there are many naturally occurring preservatives, stabilizers, thickeners etc… (see Food&nutrition handout, published 2017).  There is no of data or evidence showing that the composition encompassed by the instant claims comprising naturally occurring peptides in combination with a preservative or stabilizer is structurally or functionally distinct from what is found in nature. 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 1-8, 12-15 and 21 do not qualify as eligible subject matter.

Response to Applicant’s Arguments
Applicants argue that “The composition existing in nature (therefore a composition of Pseudomonas or the medium of culture of Pseudomonas) does not constitute a cosmetic composition because these compositions would also comprise a multitude of other compounds making these compositions unsuitable for such applications, from a health point of view but also on the chances of obtaining a cosmetic effect. It has thus a marked difference as compared to the natural counterpart. Further it is used in a practical application i.e. a cosmetic use and a particular cosmetic effect, a moisturizing effect on keratinic material and particularly skin. 
Also, with respect to the question of patentability under 35 USC § 101, please keep in mind as stated in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), the limited purpose for the exceptions is to protect the "basic tools of scientific and technological work." The Supreme Court in Mayo emphasized that there must be some balance in the application of the exclusionary rule in stating "...too broad an interpretation of this exclusionary principle could eviscerate patent law. For all inventions at some level embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas." Furthermore, in Diamond v. Chakrabarty, 447 US 303, 206 USPQ 193 the Court stated that ..."Congress intended statutory subject matter to 'include anything under the sun that is made by man'." Also, the Examiner's attention is again kindly directed to Natural Alternatives International, Inc. v. Creative Compounds, LLC Case 2018-1295 (Fed. Cir. March 15, 2019). 
The claimed product of the present invention thus has markedly different characteristics from that found in nature as evidenced by the above technical explanation.
Applicant’s arguments have been fully considered but not found persuasive.  The examiner would like to point out that the instant claims do not claim a multitude of other compounds.  As stated above. Claim 1 recites “A cosmetic composition comprising a mixture of arthrofactins comprising arthrofactin A (formula I} and at least one derivative of Arthrofactin A said derivative defined in formula II.. Claim 1 further claims a physiologically acceptable carrier.  Claims 2-8 and 12-15 encompass a mixture of arthrofactin A, B and C.  Claim 21 claims at least one additional agents including a preservative or a stabilizer.
Pseudomonas sp. MIS38 strain produces arthrofactin A, but also produces arthrofactin B, arthrofactin C, and arthrofactin D (see e.g. Scheme 1, Figure 4, p. 2674 Col.2). This is a mixture of arthrofactins including the arthrofactin A derivatives as claimed, indicating that the mixture occurs in nature. Furthermore, the Lunge art indicates that in MIS38 the majority of arthrofactin as produced is arthrofactin A (see e.g. Figure 4). As the product is found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.
Even though the claim claims a physiologically acceptable medium and/or a preservative of stabilizer, the claims do not recite additional elements that amount to significantly more than the judicial exception.   Claim 1 claims “A cosmetic composition” comprising said naturally occurring peptides, a physiologically acceptable medium and claim 8 claims “in the form of a care composition”.  Given the broadest reasonable interpretation, this can be water which is naturally occurring and would not functionally or structurally alter the peptide as it is found in nature.  Furthermore, new claim 21 claims an additional compound including wherein the compound can be a preservative or stabilizer.  In nature, there are many naturally occurring preservatives, stabilizers, thickeners etc… (see Food&nutrition handout, published 20170.  There is no of data or evidence showing that the composition encompassed by the instant claims comprising naturally occurring peptides in combination with a preservative or stabilizer is structurally or functionally distinct from what is found in nature. 
Applicants further argue that “With respect to the claim recitation "cosmetic composition" or cosmetic care composition", the Examiner's attention is kindly directed to the USPTO Presentation entitled Claim Interpretation Preambles, dated February 7, 2018, https://www.uspto.gov/sites/default/files/documents/Claim-Interpretation-Preambles-Final-02- 18.pdf (copy enclosed). Please see Example 10 wherein the claim stated: "A vaccine comprising an isolated protein comprising SEQ ID NO:1 or a portion thereof which is antigenic." According to Example 10, a prior art reference taught the claimed composition comprising the recited protein in a pharmaceutically acceptable carrier. However, the prior art compound decreased immunity and makes one susceptible to subsequent disease. The question raised was whether the prior art compound anticipated the claimed vaccine. The conclusion was that it did not. The recitation of "vaccine" in the preamble breathes life and meaning into the claim, according to the Example 10 because a vaccine must increase immunity and prevent subsequent disease (e.g. a protective immune response). In the same way, as mentioned above, the recitations "cosmetic composition" and "cosmetic care composition" excludes those compositions that are not capable as functioning as such or that would be harmful if used as a cosmetic. The term "cosmetic composition" requires that the claimed composition is in a form for functioning as a cosmetic composition that is physiologically acceptable and includes components and amounts thereof for this purpose. As mentioned above, the amount of ethyl acetate in Lange would preclude it from being a "cosmetic composition". 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that weight has been given to the limitation of “A cosmetic”.  As stated above, claim 1 claims “A cosmetic composition” comprising said naturally occurring peptides, a physiologically acceptable medium and claim 8 claims “in the form of a care composition”.  Applicants provide no specific definition with regards to what is required to be a “cosmetic” composition or a cosmetic care composition.  Thus, given the broadest reasonable interpretation, a composition that can be used on the body, skin or face would meet the limitations of cosmetic and cosmetic care composition.  Nevertheless, regarding the rejection under 101, the claims are drawn to the naturally occurring peptides and a physiologically acceptable medium (such as water). There is no of data or evidence showing that the composition encompassed by the instant claims comprising naturally occurring peptides in combination with a preservative or stabilizer and a physiologically acceptable medium is structurally or functionally distinct from what is found in nature. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 12-15 are/remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lange (ChemBioChem 13:2671-2675, cited in Applicant’s IDS) as evidenced by the “Final Report on the Safety and Assessment of ethyl acetate and butyl acetate” (Journal of the American College of Toxicoloy, Volume 8, Number 4, 1989, Mary Ann Liebert, Inc. Publishers).
Lange teaches that Pseudomonas sp. MIS38 produces a mixture of arthrofactins (see e.g. Scheme 1). In particular, Lange teaches that the mixture contains predominantly arthrofactin A, but also derivatives arthrofactin B, arthrofactin C, and arthrofactin D (see e.g. Figure 4, p.2674 Col.1, and Scheme 1). The arthrofactin A reads upon element (i) of the instant claim, and the derivatives read upon element (ii).. Lange teaches that the arthrofactins are biosurfactants (see e.g. p.2671 Col.1).  Regarding the limitation of “A cosmetic composition” found in claim 1 and “being in the form of a care composition” found in claim 8,  Applicants provide no specific definition with regards to what is required to be a “cosmetic” composition or a cosmetic care composition.  Thus, given the broadest reasonable interpretation, a composition that can be used on the body, skin or face would meet the limitations of cosmetic and cosmetic care composition.  Lange teaches that the MIS38 broth was extracted with EtOAc to obtain an extract comprising the arthrofactin A and its derivatives (see e.g. p.2673 Col.1), which the art recognizes as a safe solvent useful for dermatological compositions and cosmetic compositions as evidenced by “Final Report on the Safety and Assessment of ethyl acetate and butyl acetate” (Journal of the American College of Toxicoloy, Volume 8, Number 4, 1989, Mary Ann Liebert, Inc. Publishers). Accordingly, the composition produced by Lange can be considered a “cosmetic” or a “cosmetic care” composition comprising a mixture of arthrofactins. 

With respect to claim 3, as set forth above Lange teaches that MIS38 produces arthrofactin B, arthrofactin C, arthrofactin D matching the structures of formulas (III), (IV), and (V), respectively. 
With respect to claims 4-5, as set forth above the Lange art teaches mixtures of arthrofactin A  (IA) with the derivatives encompassed by formulas (IIA), (IIB), and (IIC). 
With respect to claim 6, the HPLC of the arthrofactin mixture indicates that the mixture mostly comprises arthrofactin A (see e.g. Figure 4).  *Please note that the term “mostly” is indicating that the Arthrofactin A has to be in the highest amount as compared to the other derivatives.
With respect to claim 7, as set forth above the Lange art teaches the mixture is made from fermentation of Pseudomonas MIS38.
With respect to claim 12, as set forth above Lange teaches inclusion of formulas (III), (IV), and (V) (arthrofactin b, c and d).
With respect to claims 13-14, as set forth above Lange teaches the structures of arthrofactin A (IA) and (IIA), (IIB), and (IIC) in a single mixture. 
With respect to claim 15, as set forth above the HPLC of Lange shows that the predominant species in the mixture is arthrofactin A.
Response to Applicant’s Arguments
Applicant argues that “Lange does not suggest using such a mixture of arthrofactin as a cosmetic agent or a moisturizing agent.   On the other hand, although the composition described by Lange is an extract in ETOAc, the proportions of ethyl acetate greatly exceed the limits in which this solvent is used in cosmetic compositions. In fact, the Final report on the safety and assessment of ethyl acetate and butyl acetate shows that the majority of the cosmetic formulations comprising ethyl acetate contain 5- 10% and never above 50%; whereas the extract obtained by Lange must clearly include more ethyl acetate as it serves as an extraction solvent.  Accordingly, Lange's composition cannot be deemed a cosmetic or cosmetic care composition. The subject-matter of the claims is novel and non-obvious in view of the cited prior art.”  With respect to the claim recitation "cosmetic composition" or cosmetic care composition", the Examiner's attention is kindly directed to the USPTO Presentation entitled Claim Interpretation Preambles, dated February 7, 2018, https://www.uspto.gov/sites/default/files/documents/Claim-Interpretation-Preambles-Final-02- 18.pdf (copy enclosed). Please see Example 10 wherein the claim stated: "A vaccine comprising an isolated protein comprising SEQ ID NO:1 or a portion thereof which is antigenic." According to Example 10, a prior art reference taught the claimed composition comprising the recited protein in a pharmaceutically acceptable carrier. However, the prior art compound decreased immunity and makes one susceptible to subsequent disease. 
In the same way, as mentioned above, the recitations "cosmetic composition" and "cosmetic care composition" excludes those compositions that are not capable as functioning as such or that would be harmful if used as a cosmetic. The term "cosmetic composition" requires that the claimed composition is in a form for functioning as a cosmetic composition that is physiologically acceptable and includes components and amounts thereof for this purpose. As mentioned above, the amount of ethyl acetate in Lange would preclude it from being a "cosmetic composition". 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that weight has been given to the limitation of “A cosmetic”.  As stated above, claim 1 claims “A cosmetic composition” comprising said naturally occurring peptides, a physiologically acceptable medium and claim 8 claims “in the form of a care composition”.  Applicants provide no specific definition with regards to what is required to be a “cosmetic” composition or a cosmetic care composition.  Thus, given the broadest reasonable interpretation, a composition that can be used on the body, skin or face would meet the limitations of cosmetic and cosmetic care composition.  
Lange teaches that the MIS38 broth was extracted with EtOAc to obtain an extract comprising the arthrofactin A and its derivatives (see e.g. p.2673 Col.1), which the art recognizes as a safe solvent useful for dermatological compositions and cosmetic compositions as evidenced by “Final Report on the Safety and Assessment of ethyl acetate and butyl acetate” (Journal of the American College of Toxicoloy, Volume 8, Number 4, 1989, Mary Ann Liebert, Inc. Publishers). Accordingly, the composition produced by Lange can be considered a “cosmetic” or a “cosmetic care” composition comprising a mixture of arthrofactins.   The Examiner disagrees that “Final Report on the Safety and Assessment of ethyl acetate and butyl acetate” teaches away from using EtOAc in a cosmetic composition and that the amount in Lange could not be used in a cosmetic composition.  The “Final Report” concludes that “Ethyl acetate and 

New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 12-15 and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/506,994 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘994 application claims an identical mixture of arthrofactins.

Co-pending ‘994 claims an arthrofactin mixture comprising arthrofactin A (formula I) and arthrofactin B-D (see co-pending claim 1, arthrofactins A, B, C and D, which are shown in co-pending claims 1, 5-7, 14-19 as Formulas II-V and IA, IIA, IIB and IIC).  The arthrofactins of Co-pending ‘994 are identical to the instantly claimed arthrofactins and are anticipatory over instant claims 1-18 and 12-15, 21-22.  The co-pending application further claims wherein the arthrofactins are from MIS38 bacteria (claim 9) and mostly comprise arthrofactin A (See claims 8 and 20).  Co-pending claims 10-12 further claims a dermatological composition (composition for treating acne) which meets the limitations of a cosmetic care composition.  Co-pending claims 13-14 further claim inclusion of a filler and a gelling agent.
  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12-15 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Showa (WO9962/482, found in IDS filed 10/26/2021) in view of Lange (ChemBioChem 13:2671-2675, cited in Applicant’s IDS).
Showa teaches a surfactant for use in an external skin care preparation comprising arthrofactin derived from bacteria (see claims 1, 3 and 6, and page 9).    Showa teaches wherein the arthrofactin is in the preparation in a range of 0.1-30WT% (see claim 14).   Showa teaches wherein the formulation is a cosmetic in form of a cream (see page 14, lines 1-3) and including an emulsifier (see claim 13, lines 15-21).
The difference between Showa and the instant claims is that Showa does not teach a mixture of arthrofactins as found in the instant claims 1-8, 12-15 and 21-22.
However, Lange teaches that Pseudomonas sp. MIS38 produces a mixture of arthrofactins (see e.g. Scheme 1). In particular, Lange teaches that the mixture contains predominantly arthrofactin A, but also derivatives arthrofactin B, arthrofactin C, and arthrofactin D (see e.g. Figure 4, p.2674 Col.1, and 
With respect to claim 3, as set forth above Lange teaches that MIS38 produces arthrofactin B, arthrofactin C, arthrofactin D matching the structures of formulas (III), (IV), and (V), respectively. 
With respect to claims 4-5, as set forth above the Lange art teaches mixtures of arthrofactin A (IA) with the derivatives encompassed by formulas (IIA), (IIB), and (IIC). 
With respect to claim 6, the HPLC of the arthrofactin mixture indicates that the mixture mostly comprises arthrofactin A (see e.g. Figure 4).  *Please note that the term “mostly” is indicating that the Arthrofactin A has to be in the highest amount as compared to the other derivatives.
With respect to claim 7, as set forth above the Lange art teaches the mixture is made from fermentation of Pseudomonas MIS38.
With respect to claim 12, as set forth above Lange teaches inclusion of formulas (III), (IV), and (V) (arthrofactin b, c and d).
With respect to claims 13-14, as set forth above Lange teaches the structures of arthrofactin A (IA) and (IIA), (IIB), and (IIC) in a single mixture. 
With respect to claim 15, as set forth above the HPLC of Lange shows that the predominant species in the mixture is arthrofactin A.
Therefore, it would have been obvious to try the Arthrofactin mixture of Lange comprising arthrofactin A (IA) and (IIA), (IIB), and (IIC) as the arthrofactin surfactant of Showa given that it is known in the art for that purpose (a biosurfactant).
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The skilled artisan would have had reason to try the arthrofactin mixture derived from MIS38 strain with the reasonable expectation that the arthrofactin mixture derived from MIS38 would be successful as the arthrofactin surfactant of Showa.  It would be obvious to try using arthrofactin mixture derived from MIS38 of Lange given that it is known in the art for the purpose of being a surfactant.  Thus, use of the arthrofactin mixture from Lange as a suitable biosurfactant is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
	Regarding the range of arthrofactins found in instant claims 21-22, Showa teaches wherein the arthrofactin is in the preparation in a range of 0.1-30WT% (see claim 14).  It would have been obvious to optimize the concentrating of the biosurfactin (the arthrofactin mixture of Lange) to achieve optimal therapeutic (surfactant activity) in the cosmetic composition (see MPEP 2144.05).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        /JULIE HA/Primary Examiner, Art Unit 1654